Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 16, 2022

                                      No. 04-20-00347-CV

                           IN THE INTEREST OF E.A.C., a Child,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-06011
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        This appeal has been submitted on briefs. Carried with this appeal was Appellee Nathan
C.’s Motion to Dismiss and/or Affirm the Trial Court’s Judgment or Alternatively Require the
Appellant to Re-Brief. Nathan C. complains that only a partial reporter’s record has been filed in
this appeal and that Appellant Claudia O. failed to comply with Texas Rule of Appellate
Procedure 34.6(c).

         Rule 34.6(c)(1) permits an appellant to request a partial reporter’s record if she includes
in the request a statement of the points or issues to be presented on appeal. TEX. R. APP. P.
34.6(c)(1). The appeal “will then be limited to those points or issues.” Id. However, “[a]ny other
party may designate additional exhibits and portions of the testimony to be included in the
reporter’s record.” Id. 34.6(c)(2). If this process is followed, the appellate court presumes the
partial reporter’s record designated by the parties constitutes the entire record for purposes of
reviewing the stated issues. Id. 34.6(c)(4). However, strict compliance with rule 34.6(c) is
necessary to activate the presumption that the omitted portions of the record are irrelevant. Tull
v. Tull, 159 S.W.3d 758, 761 (Tex. App.—Dallas 2005, no pet.).

        In his motion to dismiss, Nathan C. argues Claudia O. did not comply with Rule
34.6(c)(1) because she did not include in her request for a partial reporter’s record a statement of
points or issues to be presented on appeal. Thus, he was unable to determine whether a partial
reporter’s record was sufficient. We agree with Nathan C. that Claudia O. did not comply with
Rule 34.6(c) and thus the presumption under rule 34.6(c)(4) does not apply. However, in the
interest of justice, we decline to dismiss her appeal and will allow Claudia O. to request the
complete reporter’s record of the trial court proceedings she believes is necessary to her appeal.
        Appellee’s motion is GRANTED IN PART AND DENIED IN PART. We ORDER
Claudia O. to request on or before February 28, 2022 the complete reporter’s record of the
specific trial court proceedings she feels are necessary to her appeal. Failure to file a complete
reporter’s record will result in a presumption that any omitted portions of the record are relevant
and would support the trial court’s order. See Mason v. Our Lady Star of the Sea Catholic
Church, 154 S.W.3d 816, 822 (Tex. App.—Houston [14th Dist.] 2005, no pet.). We further
ORDER appellant to file a copy of her request for a reporter’s record in this court on or before
February 28, 2022. If appellant fails to comply with this order, this appeal will be submitted to
the panel with a partial reporter’s record.

       We further WITHDRAW the submission date of this appeal. This appeal will be re-
submitted on briefs after any reporter’s records are filed.


       It is so ORDERED on this 16th day of February, 2022.

                                                                       PER CURIAM



      ATTESTED TO: ____________________________
                  MICHAEL A. CRUZ, Clerk of Court